








 Exhibit 10.21

Translation from Hebrew




UNPROTECTED LEASE







Executed and signed in Tel-Aviv on January 13, 2008







BETWEEN:

Angel Science Parks (99) Ltd.

85 Medinat HaYehudim Street, Herzeliya Pituach

Represented by Yael Milo and Menachem Rosenblatt

Who is authorized to assume obligations and sign on behalf of the the lessor

(hereinafter:  "the Lessor")

Of the first part




AND:

Protalix Ltd.

2 HaSnonit St., Carmiel

Represented by Messrs. David Aviezer, Yossi Maimon

and Ze'ev Bronfeld

(hereinafter:  "the Lessee")

Of the second part







WHEREAS

The Lessor has entered into an agreement with the Israel Lands Administration
whereby it has acquired the development rights in the site known as Block 18984,
Parcel 187 (in part), 188 (in part), 190 (in part), 191 (in part), 192 (in
part), 193 (in part), 194 (in part), 199 (in part) and 206 (in part) in Carmiel,
site/s no. 1, according to detailed plan no. 8880/C', in Carmiel (hereinafter:
 "the Land") pursuant to the development agreement including the appendices
thereof, which is attached hereto as Appendix A' (hereinafter:  "the Development
Agreement");




AND WHEREAS

The Lessor has started to construct a "Science Park" on the Land – industrial
buildings for rent (hereinafter:  "the Science Park"), in accordance with Urban
Building Plan 8880/C' and the building permit, copies of which are attached
hereto as Appendices B' – C';




AND WHEREAS

The Lessor is the holder of development rights from the Israel Lands
Administration pursuant to the Development Agreement and it is entitled to
perform transactions in the Land, including the leasing of buildings to be
constructed thereon, as specified below in this Lease and that there is no legal
and/or contractual and/or other impediment to the Lessor entering into this
lease;











--------------------------------------------------------------------------------




- 2 -










AND WHEREAS

The designation of the Object of the Lease is consistent with the object of the
tenancy;




AND WHEREAS

The Lessor declares that the Development Agreement has not been revoked by the
Israel Lands Administration and that it is valid as at the date of the signing
hereof ;




AND WHEREAS

The parties have already concluded a lease with respect to another area within
the confines of the Science Park so that the Lessee is aware of the relevant
particulars for the purposes of this Lease;




AND WHEREAS

The Lessee wishes to rent the Object of the Lease, as defined below in this
Lease, from the Lessor, by way of a tenancy which is not protected pursuant to
the tenant protection laws and the Lessor is willing to let the Object of the
Lease by way of such tenancy, subject to all the terms hereof, as specified
below;







ACCORDINGLY, IT HAS BEEN AGREED, DECLARED AND

STIPULATED BETWEEN THE PARTIES AS FOLLOWS:







1.

PREAMBLE




The preamble to this Lease and the appendices thereto shall constitute an
inseparable part thereof.




2.

INTERPRETATION




2.1

The section headings in this Lease have been introduced solely for ease of
reference and shall constitute part of the Lease and they shall not be used for
the purposes of the interpretation thereof.




2.2

Everything stated in the singular shall also construed be construed as including
the plural and vice versa, and everything stated in the masculine shall also
construed be construed as including the feminine and vice versa, unless the
context or background require otherwise.




2.3

Unless the context requires otherwise, in this Lease the words specified below
shall have the meaning ascribed alongside them:







"The Object of the Lease"

 

All the area of the 1st floor (level 0:00), consisting of a gross area of
approx. 1,684 sq. m., as well as the whole 2nd floor (level 4:50+), consisting
of a











--------------------------------------------------------------------------------




- 3 -




 

 

 

gross area of approx. 1,747 sq. m., in Building No. 2 of an industrial building,
which has been constructed by the Lessor and/or an agent an agent thereof on the
Land, within the confines of the "Science Park" in Carmiel (hereinafter:
"Building No. 2").

 

 

 

The Object of the Lease shall be constructed in accordance with the plans, the
specification and the sketch of the Object of the Lease.

 

 

 

The architectural plans of the Object of the Lease, the sketches of the Object
of the Lease as well as the specifications are attached hereto as Appendices D'
– F' respectively.

 

 

 

The area of the Object of the Lease for the purpose of determining the rent
shall be determined in accordance with its actual measurements, after completion
of the construction thereof.

 

 

 

For the avoidance of doubt it is clarified that the Object of the Lease includes
the aforementioned area and also the additional area and the bridge as defined
below.

 

"The Additional Area"

 

The main area consisting of 1,000 sq. m., which is situated on the 1st floor of
the Object of the Lease (on level 0:00) in Building No. 2, which is marked in
the color _____ on the sketch attached hereto as Appendix E', which has been let
to the Lessee after the Lessee exercised the option to rent same pursuant to the
lease signed between the parties on October 28, 2003, including the appendices
and addenda thereto, concerning another property (the lease dated October 28,
2003, including the appendices and addenda thereto shall hereinafter be termed:
 "the First Lease").

 

 

 

The Additional Area shall constitute an inseparable part of the Object of the
Lease, and the provisions hereof shall apply with regard thereto.

 







--------------------------------------------------------------------------------




- 4 -







"The Parking Spaces"

 

35 parking spaces in the area marked in the color _________ in the sketch of the
parking spaces, which is attached as Appendix G' to this Lease, which shall be
attached to the Object of the Lease and shall be in the sole use and possession
of the Lessee throughout the whole term of the tenancy and the options and whose
location the Lessee shall be entitled to select first within the aforementioned
area.

 

 

 

In addition, during the term of the tenancy (including the term of the options)
35 additional unmarked Parking Spaces shall be attached to the Object of the
Lease within the framework of the fenced-off area, which is marked in the color
_________ in the sketch of the Parking Spaces, which is attached as Appendix G'
to the Lease, which shall be used solely for the benefit of the tenants of
Building No. 2.

 

 

 

The Lessor undertakes that it shall not allocate any Parking Spaces in the
aforementioned fenced-off area to anyone other than the tenants of Building No.
2, and that it shall not allocate to the other tenants of Building No. 2 any
marked parking spaces in this area in a quantity exceeding one half of the
Parking Spaces to which such tenant is entitled based on its proportionate share
in the building.

 

 

 

The final sketch of the Parking Spaces, after it has been marked as specified
above, shall be signed by the parties and shall be appended hereto no later than
30 days before the date of receiving possession.

 

"The Loading and Unloading Area"

 

The area situated next to Building No. 2, as marked in the color _____ on the
sketch attached as Appendix H', which is designed for loading and unloading,
which shall be attached to the Object of the Lease and shall be in the sole use
and possession of the Lessee throughout the whole term of the tenancy and the
options.

 

 

 

The Lessee undertakes to permit access to the Loading and Unloading Area for the
purpose of the operation and maintenance of the infrastructures located in this
area.

 







--------------------------------------------------------------------------------




- 5 -







 

"The Bridge"

 

A passage bridge spanning approx. 55 sq. m. gross, which connects the Object of
the Lease forming the subject matter hereof to the object of the lease forming
the subject matter of the First Lease, which permits the transportation and
transfer of materials, tools and equipment between the said objects. The said
Bridge shall be in the sole use and possession of the Lessee throughout the
whole term of the tenancy and the options.

 

 

 

The Lessor undertakes to build the Bridge, in accordance with the plans to be
delivered to it and/or to be approved by the Lessee, by the date of delivery of
possession in the Object of the Lease to the Lessee, pursuant to the provisions
of Section 5.10 below. The Bridge shall form an inseparable part of the Object
of the Lease and the provisions hereof shall apply thereto. The sketches of the
Bridge are attached to this Lease and marked as Appendix I'.

 

"The Date of Delivery of a License in Respect of the Object of the Lease to the
Lessee"

 

The date specified in Section 5.7.2 below.

 

"The Date of Delivery of Possession"

 

Possession in the Object of the Lease shall be delivered to the Lessee after 90
days have elapsed from the Date of Delivery of a License in Respect of the
Object of the Lease to the Lessee for the purpose of performing the adjustment
works, on the earlier of the following two dates:

 

 

 

(a)

On the date the Lessee is provided with a “Form 4” with respect to the Object of
the Lease.

 

 

 

(b)

On the date of commencement of the operation of the Object of the Lease by the
Lessee and after the Lessee has given the Lessor notice in writing that it is
commencing its activity in the Object of

 








--------------------------------------------------------------------------------




- 6 -







 

 

the Lease notwithstanding the fact that it has not yet been provided with a Form
4 with respect to the Object of the Lease.

 

"The Adjustment Works"

 

The works specified in Section 5.7 below.

 

"The Attached Areas"

 

The Parking Spaces and the Loading and Unloading Area.

 




2.4

DECLARATIONS AND UNDERTAKINGS OF THE PARTIES




The Lessor warrants and undertakes as follows:




2.4.1

That following its engagement in the Development Agreement with the Israel Lands
Administration it is the holder of the development rights in the Land, and it is
entitled to build on the Land the building in which the Object of the Lease is
situated, the Attached Areas and also to perform transactions in the Land,
including the leasing of the aforementioned areas to the Lessee.




2.4.2

That the Land is free and clear of any debt, attachment, charge, mortgage,
claim, judicial order, administrative order and any other third-party right,
which are capable of preventing it from being leased to the Lessee and/or from
fulfilling its undertakings hereunder on the due dates thereof, and that it
shall remain in such condition throughout the entire term of the tenancy.




2.4.3

That the Lessor is entitled and authorized by any law or agreement (inter alia
pursuant to the Development Agreement with the Israel Lands Administration) to
let the Object of the Lease and the Attached Areas to the Lessee pursuant to all
the terms hereof, and that insofar as any consent whatsoever is required from
the Israel Lands Administration for the implementation of this Lease, it
undertakes to obtain such at its own expense.




2.4.4

That in accordance with the plans in effect applicable to the Land and the
building permit which has been duly obtained for the construction of the
building, the Lessor is entitled to build the Object of the Lease and the
Attached Areas, and the Lessee is entitled to use same in accordance with the
object of the tenancy.




2.4.5

That there is no contractual, legal or other impediment to using the Object of
the Lease and the Attached Areas for the purpose of the object of the tenancy.











--------------------------------------------------------------------------------




- 7 -










2.4.6

Revoked.




2.4.7

The Lessor is constructing and/or undertakes to construct on the Land the Object
of the Lease and the Attached Areas and to complete the construction thereof
before the date of Delivery of Possession therein to the Lessee, at its own
expense, in accordance with the plans, the specification, the sketch, the
building permit, and pursuant to the provisions of any law.




2.4.8

The Lessor undertakes to construct the Object of the Lease and the Attached
Areas using officially approved materials and at a standard which does not fall
below the standard acceptable in buildings of the same type as the building in
which the Object of the Lease is situated.




2.4.9

That it has the knowledge, experience, skills and financial resources endowing
it with the ability to complete the construction of the Object of the Lease and
the Attached Areas and the implementation of this Lease, as speedily as possible
and at the quality required hereunder and that it has the ability to fulfill all
the provisions hereof in full and on the due date therefor.




2.4.10

That it is not aware of any fact or claim, in connection with the Land, which
could adversely affect or influence its undertakings hereunder and which have
not been disclosed to the Lessee within the framework hereof, and that there is
no is no legal and/or contractual and/or other impediment to the Lessor entering
into this lease and to the performance of its obligations thereunder.




The Lessee warrants and undertakes as follows:




2.4.11

That it is aware that the Lessor shall construct and build the Object of the
Lease in reliance upon the Lessee's undertaking to rent it for the term of the
tenancy specified in this Lease.




2.4.12

That it has inspected the location of the Land, the urban building plans
applicable thereto, the Lessor's building plans and any relevant detail from its
point of view for the purposes of the tenancy and it waives any claim of
inconsistency of the Object of the Lease to its requirements.




2.4.13

That there is no contractual, legal or other legal and/or contractual and/or
other impediment to its entering into this lease and to the performance of its
obligations thereunder.




It has been agreed between the parties that a breach of this Section 2.4 shall
constitute a fundamental breach of the Lease.











--------------------------------------------------------------------------------




- 8 -










3.

THE TERM OF THE TENANCY, THE OBJECT THEREOF AND THE NON-APPLICATION OF THE
TENANT PROTECTION LAWS




3.1

TERM OF THE TENANCY




3.1.1

The Lessor is hereby letting to the Lessee and the Lessee is hereby renting from
the Lessor the Object of the Lease and the Attached Areas  for a term of 7.5
years, commencing from the Date of Delivery of Possession of the Object of the
Lease (hereinafter:  "the Term of the Tenancy" or "the First Term of the
Tenancy").




If and insofar as the actual Date of Delivery shall be postponed due to the
provisions of Section 5.1, the date of commencement of the Term of the Tenancy
shall be deemed to be the actual Date of Delivery and the date of termination of
the Term of the Tenancy shall be postponed accordingly.




3.1.2

The Lessee hereby undertakes to open the Object of the Lease for day-to-day
business activity and to manage a business whose object is specified below in
the Object of the Lease, throughout the entire Term of the tenancy.




3.1.3

Since the Lessee is renting from the Lessor an additional area within the
confines of the Science Park, pursuant to the First Lease (hereinafter:  "the
Object of the Lease Forming the Subject Matter of the First Lease"), it is
agreed that the term of the tenancy of the Object of the Lease Forming the
Subject Matter of the First Lease shall be adjusted so that the present term of
the tenancy of the Object of the Lease Forming the Subject Matter of the First
Lease shall be extended so that it shall terminate at the end of the Term of the
Tenancy pursuant to Section 3.1.1 above and any option granted in this Lease
shall also be granted to the Lessee in respect of the Object of the Lease
Forming the Subject Matter of the First Lease.




3.1.4

If the Lessee ceases to use the Object of the Lease or vacates same before
expiry of the Term of the Tenancy, this shall not exempt it from the complete
fulfillment of its obligations, including payment of the rent, and the other
payments which it is obligated to pay hereunder until expiry of the Term of the
Tenancy, excluding where the Lessee has ceased using the Object of the Lease
and/or has vacated same following a fundamental breach by the Lessor.




It is hereby clarified that the rent shall be paid until the expiration of the
Term of the Tenancy and/or until an alternative lessee has been found, which
shall be acceptable to and approved by the Lessor, whichever of the two occurs
earlier.














--------------------------------------------------------------------------------




- 9 -







The Lessor's approval shall only be withheld on reasonable grounds, however in
any event where the Lessor has agreed to an alternative lessee who has been
introduced by the Lessee, the Lessee shall remain liable, together with the
alternative lessee, for the performance of its obligations hereunder.




3.2

OBJECT OF THE TENANCY




The Lessee is hereby renting the Object of the Lease for the purpose of the
management of a business in the field of biotechnology including the management
of a biotechnological laboratory, including the research, development and the
manufacture of drugs and the Lessee shall be prohibited from using the Object of
the Lease for any other use whatsoever.




3.3

NON-APPLICATION OF THE TENANT PROTECTION LAWS




3.3.1

On the date of entry into force of the Protection of the Tenant [Consolidated
Version] Law 5732 – 1972 the Lessee was not entitled to occupy the Object of the
Lease.




3.3.2

The Lessee hereby declares that it has not been required to pay and has not paid
any key money or any payments which are liable to be interpreted as key money
and that all the works, changes, refurbishments and improvements which shall be
made in the Object of the Lease, if any are made, are not and shall not be basic
changes and also that the provisions of Part C of the Protection of the Tenant
[Consolidated Version] Law 5732 – 1972 which deals with key money, shall not
apply to the Lease.




3.3.3

The tenancy, the Lessee, and the Object of the Lease are not protected pursuant
to the provisions of the Protection of the Tenant [Consolidated Version] Law
5732 – 1972 nor pursuant to the provisions of any other law which protects a
lessee or tenant in any manner whatsoever, and the aforesaid laws and amendments
thereto and the regulations which have been enacted or which may be enacted
thereunder do not apply and also shall not apply to the building and/or the
tenancy and/or the Lessee and/or the Object of the Lease and/or the Lease.




3.3.4

When the Object of the Lease is vacated the Lessee shall not be entitled to any
payment whatsoever, neither as key money nor in any other manner whatsoever.




3.3.5

For the avoidance of doubt the Lessee hereby declares and undertakes that if any
claims whatsoever are made in the future to the effect that the contractual
relationship hereunder is protected pursuant to the Protection of the Tenant Law
or any other law whatsoever, then the Lessee shall compensate the Lessor in
respect of any damage it may incur, including











--------------------------------------------------------------------------------




- 10 -







the difference between the value of the Object of the Lease upon expiry of the
Term of the Tenancy when occupied and the value thereof on the open market with
vacant possession.




4.

RENT




4.1

In respect of the tenancy of the Object of the Lease (i.e. including the area of
the Bridge but excluding the Additional Area) the Lessee undertakes to pay the
Lessor monthly rent in accordance with the following conditions and dates:




4.1.1

Throughout the entire Term of the Tenancy the Lessee shall pay rent in the
amount of 29 NIS per square meter of the area of the Object of the Lease (not
including rent for the Additional Area in respect of which rent shall be paid in
accordance with Section 4.3 below).




4.1.2

For the avoidance of doubt it is clarified that in respect of the period from
the date of Delivery of a License in Respect of the Object of the Lease to the
Lessee and until the Date of Delivery of Possession of the Object of the Lease
the Lessee shall not pay any rent and/or any other payment (excluding the
electricity expenses mentioned below in Section 6.6).  




V.A.T. shall be added to the aforementioned rent, against a due tax invoice, at
the rate prevailing at the time each payment is effected (hereinafter:  "the
Basic Rent").




4.2

The Basic Rent shall be linked to the Consumer Price Index including fruits and
vegetables to be published by the Central Bureau for Statistics and it shall be
paid after it has been increased by the rate by which the index for the month
has increased compared with the base index. It is hereby clarified that for the
purpose of calculating the rent the Index for the month shall not be less than
the basic index which shall constitute the lower threshold for calculating the
linkage differentials.




"The Base Index" for the purpose hereof shall be the index known on the date of
the signing hereof, namely – the index for the month of November, which was
published on December 15, 2007.




"The New Index" for the purpose hereof shall be the index known on the date of
each payment is effected.




It is hereby agreed that if another index is published instead of the aforesaid
index, if such index shall be determined by a government authority by law then
the ratio between the index published by such authority and the aforesaid index
shall be determined on the date of the entry into force of such index.














--------------------------------------------------------------------------------




- 11 -







In the absence of the publication of any index at all the key to the addition of
linkage differentials shall be determined by the Chairman of the Haifa
Accountants Association.




4.3

In addition, in respect of the Additional Area the Lessee undertakes to pay the
Lessor monthly rent, commencing from the Date of Delivery of Possession, as
follows:




4.3.1

Until April 30, 2010 the monthly rent shall be US$5.5 per square meter.




4.3.2

From May 1, 2010 until the expiration of the First Term of the Tenancy, the
monthly rent shall be US$5.9 per square meter.




4.3.3

Revoked.




V.A.T. shall be added to the rent specified above in this section, against a due
tax invoice, at the rate prevailing at the time each payment is effected
(hereinafter:  "the Rent in respect of the Additional Area").




4.4

Revoked.




4.5

The rent specified in Sub-sections 4.1 – 4.3 above (hereinafter collectively:
 "the Rent") shall be paid in quarterly installments, in advance, on the 1st day
of every January, April, July and October.    




4.6

For the avoidance of doubt it is hereby clarified that only the actual payment
of any check shall be deemed to be payment of the Rent pursuant to this Lease.




4.7

Arrears in payment of the Rent, as well as arrears in any other payment imposed
on the Lessee hereunder, and which exceeds 14 days - which is not rectified
after 14 days’ warning in writing from the Lessor - shall constitute a
fundamental breach hereof.




4.8

Any sum which the Lessee is obliged to pay hereunder and which is not paid on
the due date, shall bear interest on arrears at the maximum rate prevailing at
such time at Bank Leumi Leyisrael Ltd. with regard to unauthorized credit
withdrawals, commencing from the date prescribed for payment in this Lease and
until the date of payment in practice and with the addition of statutory V.A.T.
(hereinafter:  "Interest on Arrears").




The interest rates shall be varied throughout the period of the arrears in
accordance with the fluctuations occurring from time to time in the interest
prevailing at Bank Leumi as aforesaid.




The aforesaid in this section shall not affect any relief or other right vested
in the Lessor pursuant to the provisions hereof and pursuant to any law.











--------------------------------------------------------------------------------




- 12 -










4.9

The Rent forming the subject matter hereof shall be deposited by the Lessee in
an account in the name of the Lessor which is maintained at Bank Hapoalim, Haifa
main branch (Branch No. 700) Account Number 37225, or into any other account in
accordance with instructions in writing from the Lessor.




4.10

For the avoidance of doubt it is clarified that until the expiration of the
First Term of the Tenancy as defined in this Lease, the rate of the rent in
respect of the Object of the Lease forming the subject matter of the First Lease
shall be as specified in the First Lease.




5.

DELIVERY OF POSSESSION OF THE PROPERTY




5.1

On the Date of Delivery of Possession, the Lessor shall make the Object of the
Lease and the Attached Areas available to the Lessee whereby the external
structure of the building shall be in place or after the Adjustment Works have
been performed by the Lessee (as the case may be), pursuant to the plans,
specification and sketch of the Object of the Lease attached hereto.




Possession shall only be delivered after the Lessor has completed the
performance of the infrastructure works, which it has undertaken to perform,
whereby the electricity, water and sewage outlets shall have been connected to
the Object of the Lease.




The Lessee shall be responsible for arranging the connections of the
aforementioned infrastructures to the Object of the Lease (i.e. engaging with
the relevant authorities and paying for meters inside the Object of the Lease
only).




5.2

For the avoidance of doubt it is hereby emphasized that subject to the execution
of the Adjustment Works, the Lessor shall not be required to perform any work
and/or modification and/or improvement whatsoever in the Object of the Lease, in
addition to its undertakings in the plans and the specification.




5.3

The Lessor undertakes to complete construction of the Object of the Lease prior
to the Date of Delivery of Possession in accordance with the following schedule:




5.3.1

Completion of the shell of the Object of the Lease – by January 30, 2008.




5.3.2

Completion of the external structure of the Object of the Lease – by March 30,
2008.




5.3.3

Completion of the public areas on the floors of the Object of the Lease and
provision of a partial occupation form ("Form 4") with respect to the Object of
the Lease only – by August 31, 2008.














--------------------------------------------------------------------------------




- 13 -







Notwithstanding any other provision herein, the parties agree that if Form 4 is
not provided with respect to the Object of the Lease by March 1, 2009, the
Lessee shall be entitled to cancel this Lease by notice in writing to the Lessor
and the Lessor shall not have any demand and/or claim in connection therewith.




5.4

The Lessee confirms that it is aware that the construction works in the building
where the Object of the Lease is situated shall continue even after the delivery
of possession to it and even after commencement of the actual operation of the
Object of the Lease.  The Lessee shall have no demand and/or claim and/or
complaint in connection therewith, except in the event that the performance of
such works shall cause any direct physical damage whatsoever.




The Lessor undertakes to perform the aforementioned works in such a manner that
shall not derogate from the Lessee's right to reasonable and safe use of the
Object of the Lease and the areas attached thereto and the access roads thereto,
whilst taking all the safety and cautionary measures required (including
helmets) in order to prevent any damage to person and property and whilst taking
reasonable measures to prevent any nuisance and/or inconvenience to the Lessee.




In addition, the Lessor undertakes that if any physical damage whatsoever is
caused to the building, the Object of the Lease and/or the contents thereof –
the Lessor shall restore the status quo ante.




The Lessor undertakes to complete construction of the external structure of
Building No. 2 in its entirety (including exterior covering), the roof of
Building No. 2, the lobby on the entrance floor, the stairwells and elevator
shafts of the entire Building No. 2 and also to complete all the environmental
development of Building No. 2 within 12 months from the Date of Delivery of
Possession of the Object of the Lease.




5.5

Further, and in addition, it is clarified and agreed, that the passenger
elevator shall be in operation in the building no later than November 30, 2008.




It is agreed that if the passenger elevator is not in operation as aforesaid by
November 30, 2008, the Rent shall be reduced by 15%, commencing from this date
and until the date of operation of the elevator.




5.6

The Lessor shall update the Lessee regarding the rate of progress of the works
and the performance thereof, in order to permit the Lessee to get organized on
its part for the execution of the Adjustment Works by any party on its behalf.




5.7

ADJUSTMENT WORKS




5.7.1

"Adjustment Works" in this Lease shall mean: construction works, which shall be
performed by the Lessee by itself or by others in order to adjust the Object of
the Lease to the requirements of the Lessee during the course











--------------------------------------------------------------------------------




- 14 -







of the construction of the Object of the Lease by the Lessor and before
receiving possession of the Object of the Lease.




5.7.2

The Lessor shall deliver the Object of the Lease to the Lessee as a "licensee"
immediately after completion of the construction works in the Object of the
Lease in accordance with the plans and the specification which the parties have
agreed upon and before the Form 4 concerning the Object of the Lease has been
obtained, for the purpose of performing the Adjustment Works by the Lessee
and/or by an agent thereof and at the Lessor's own expense.




For the avoidance of doubt, it is expressly clarified that the Lessee's stay in
the Object of the Lease by virtue of the provisions of this Section 5.7,
including the introduction of materials, equipment and/or merchandise – shall
not be deemed to be delivery of possession to the Lessee.




5.7.3

The Term of the Tenancy shall commence 90 days after Delivery of Possession of
the Object of the Lease to the Lessee as aforesaid in Sub-section 5.7.2 or upon
commencement of the operation of the Object of the Lease by the Lessee,
whichever of the two occurs earlier.




5.7.4

The Lessor undertakes to co-operate with the Lessee and with the contractors of
the Adjustment Works on its behalf, and in this regard it undertakes to permit
them entry and access roads to the building and the Object of the Lease for the
purpose of performing the Adjustment Works. The Lessee undertakes to arrange the
Adjustment Works with the Lessor, and also not to interfere with the proper
performance of the construction works of the building.




5.7.5

The type of the Adjustment Works and the scope thereof, as well as the technical
specification, the materials etc. which are connected to the execution of the
Adjustment Works, shall be determined by the Lessee and at its discretion.

The Adjustment Works shall be performed by contractors and other professionals
to be selected by the Lessee.

The Lessee shall engage with the contractors and other professionals, shall
supervise the execution of the Adjustment Works, and approve the progress of the
works and the payment in respect thereof.




5.7.6

It is agreed that all the costs involved in the execution of the Adjustment
Works (including the costs of materials and equipment, and the fees of the
professionals etc.), up to the accumulative sum of 6,000,000 NIS shall be
imposed on and be paid by the Lessor, in accordance with the conditions to be
agreed upon with the professionals and the suppliers and in accordance with the
conditions to be agreed upon in a triple agreement to be signed between the
Lessor, the Lessee and the professionals/suppliers.











--------------------------------------------------------------------------------




- 15 -







For the avoidance of doubt it is clarified that the Lessor shall be responsible
for the costs of the Adjustment Works even if it does not bear any liability in
connection with the performance thereof.




5.7.7

The parties agree that commencing from the date on which all the Adjustment
Works are completed and during the course of the entire Term of the tenancy the
Lessee shall pay a supplement to the monthly Rent (beyond the Basic Rent) in the
amount of 1 NIS in respect of every 80 NIS which have been invested by the
Lessor in connection with the execution of the Adjustment Works as aforesaid
(not including the V.A.T. it has paid).  Such supplement to the monthly Rent
shall constitute an inseparable part of the Rent.




5.8

7 days prior to Delivery of Possession the Lessee a delivery protocol shall be
drawn up between the parties, within the framework of which the Lessee shall
itemize all the defects and discrepancies which have been discovered in a
reasonable inspection of the Object of the Lease and the Attached Areas, and the
Lessor shall repair, complete or modify, as the case may be, everything
requiring repair, completion and/or modification, by the Date of Delivery of
Possession to the Lessee.




5.9

Within 30 days from the date of receipt of actual possession (and after the
completion of the Adjustment Works) the Lessee undertakes to remove from the
area of the Land all the portable structures it has used and to restore the
status quo ante, insofar as this is possible as it was prior to the erection of
the said installations.




5.10

The Lessor undertakes that until the Delivery of Possession of the Object of the
Lease to the Lessee it shall arrange for the construction of the Bridge, from
the external loading area in the building and a "practical load" system on the
1st floor (level "0") of the building.




The Lessor warrants and undertakes to construct and/or build out of the external
loading area, the aforesaid practical load system and the passageway bridge in
accordance with the plans and the specification, which shall be approved by the
Lessee in advance.




If the Lessee wishes to make any modifications whatsoever in the Object of the
Lease (otherwise than within the framework of the Adjustment Works) in the
Bridge and/or the external loading area and/or practical load system beyond the
plans which have been approved until the date of signing hereof, it shall send
the Lessor amended execution plans. The Lessor shall notify the Lessee within 7
days of the date of receiving the execution plans of the costs of performing the
desired modifications and by which period the Date of Delivery of Possession
will be postponed following the performance of such modifications (if at all).
The Lessor shall only execute such modifications after it receives confirmation
in











--------------------------------------------------------------------------------




- 16 -







writing from the Lessee about the costs thereof the modifications and the
postponement of the dates as aforesaid. If no such confirmation is delivered,
the Lessor shall be exempt from executing the modification as aforesaid.




The Lessor undertakes to construct the aforesaid external loading area, the
practical load system and the passageway bridge using officially approved
materials and at a standard which does not fall below the standard acceptable in
buildings of the same type as building in which the Object of the Lease is
situated.




It is agreed that the costs involved in the construction and/or building of the
aforementioned external loading area, the practical load system and the
passageway bridge, in the amount of approx. 500,000 NIS plus V.A.T., shall be
paid by the Lessor. The Lessor shall be entitled to be reimbursed for half of
these costs out of the monthly Rent paid by the Lessee by way of a supplement to
the Rent, in accordance with the mechanism prescribed in Section 5.7.7 above.




6.

ADDITIONAL PAYMENTS TO BE IMPOSED ON THE LESSEE




6.1

In addition to the Rent and Value Added Tax, the Lessee undertakes to pay all
the taxes, fees, levies and compulsory payments which may be imposed in respect
of the use of the Object of the Lease during the Term of the Tenancy, including
general municipal rates and business tax as well as the expenses for the
consumption of electricity, gas, telephone, and all the other maintenance
expenses for the Object of the Lease in the area of the Object of the Lease only
(including maintenance and cleaning), as well as its proportionate share in
respect of the maintenance expenses of the fixtures serving the Object of the
Lease (such as: elevators, air conditioning, fire extinguishing systems etc.).




It is hereby clarified that all the aforementioned payments and/or any other
payment which is imposed on the Object of the Lease and/or on the construction
thereof, in respect of the period until the Date of Delivery of Possession to
the Lessee, shall be imposed on and be paid by the Lessor.  




The Lessee undertakes to have the municipal rates [arnona] account in respect of
the Object of the Lease assigned into its own name immediately after receiving
actual possession of the Object of the Lease.




6.2

It is hereby clarified and agreed that the Lessee shall also be obligated to pay
its proportionate share, equivalent to the area of the floor of the Object of
the Lease compared to the total area of the floors in the building in which the
Object of the Lease is situated, of the maintenance costs of the common property
in the building.




It is hereby clarified that the Lessee shall be responsible for the maintenance
costs of the Object of the Lease including all the fixtures and systems which
are











--------------------------------------------------------------------------------




- 17 -







located in the area of the Object of the Lease and which serve it.  The Lessor
clarifies amd the parties agree, that it is possible that the building may be
managed by a management company, which shall be appointed at the Lessor's sole
discretion, in which case the Lessee shall pay its share of the operation and
management expenses on a cost basis + up to 15%, based on its proportionate
share in the areas of the building, as described above.




6.3

Even after the Term of the Tenancy has terminated the Lessee shall be liable for
the payments specified in this section if the charge was created due to the use
and/or consumption made during the course of the Term of the Tenancy, even if
the charge or the demand for payment arrived following expiry of the Term of the
Tenancy.




6.4

The Lessee shall effect the payments specified in this section within 30 days of
the date of receipt of the notice in writing requiring him to do so, or on the
due date for payment, whichever occurs later.




6.5

In the event that the Lessor makes any payment whatsoever where pursuant to the
provisions hereof the payment thereof is imposed on the Lessee, the Lessee shall
be obliged to pay the Lessor such payment, immediately upon the Lessor's first
demand in writing with the addition of exchange rate differentials, if any, and
plus interest on arrears pursuant to Section 9.2 below calculated from the date
each payment is made by the Lessor until complete payment in practice to the
Lessor, provided that the Lessor has given the Lessee warning 14 days in advance
regarding its intention to bear such payment and the Lessee failed to pay same.




6.6

All the expenses of the electricity consumed by the Lessee prior to the
conferral of "Form 4" and/or thereafter and whenever there is no connection of
the electricity to the meter fixed for the Object of the Lease, shall be borne
and paid by it. The aforesaid shall not derogate from the identical duty of
payment, following connection of the Object of the Lease to the permanent
electricity.




7.

MAINTENANCE OF THE OBJECT OF THE LEASE DURING THE TERM OF THE TENANCY




7.1

The Lessee shall maintain the Object of the Lease in a good state of repair, and
shall preserve good order and cleanliness in the Object of the Lease and the
vicinity thereof, in the fixtures and appliances thereof, it shall use same with
care and shall comply with the instructions of any competent authority which may
be issued from time to time and/or the instructions of the manufacturers of the
various fixtures in connection with the day-to-day maintenance of the Object of
the Lease and the fixtures thereof, subject to the Lessor's liability specified
below.














--------------------------------------------------------------------------------




- 18 -







The Lessor shall be responsible for the repair of any defect and/or malfunction
and/or breakdown in the building, in the infrastructure of the Object of the
Lease and the Attached Areas and the systems thereof (electricity, water,
sewage, drainage, insulation, sprinklers etc.) and it shall also be responsible
for any defect, deficiency and/or malfunction which arises from natural wear and
tear, excluding those which have been caused as a result of incautious use
and/or otherwise than in accordance with the manufacturer's directives (provided
that the Lessee has been given the manufacturer's directives a reasonable time
prior thereto) and/or otherwise than in accordance with standard practice of the
Lessee, in which case such shall be the Lessee's responsibility.




7.2

Subject to the aforesaid, the Lessor shall repair at its own expense and as soon
as possible, any damage and malfunction for which it is liable whereas the
Lessee shall repair any damage and malfunction for which it is liable.




7.3

If the necessity for any repair whatsoever has been discovered the party
responsible for the repair thereof shall be obliged to perform same at its own
expense within a reasonable time after it has been discovered. If the party
responsible for the repair has failed to perform such repair, the other party
shall be entitled, but not obliged, to perform it after giving 30 days’ notice
(except in the case of urgent repairs), and all the expenses of the repair shall
be imposed on the party obliged to make it which shall be obliged to repay same
to the performing party immediately upon its first demand with the addition of
linkage differentials and interest on arrears pursuant to Section 9.2 below,
calculated from the date of payment for the repair until complete payment in
practice.




It is agreed that the aforesaid in this section shall not derogate from any
other right and/or relief available to the performing party under the
circumstances of the case hereunder and/or under the law.




7.4

The Lessee undertakes to comply with the provisions of any law including
statute, regulation, order, bye-law, or instruction of any competent authority,
which concern the management of its business in the Object of the Lease and in
connection with the maintenance of the Object of the Lease and the use thereof.
 The Lessee shall also be liable for the payment of any fine which may be
imposed due to the non-compliance with the aforesaid provisions.




7.5

With the exception of the execution of the Adjustment Works, the Lessee
undertakes not to make any internal and/or external modification in the Object
of the Lease and not to make any addition and not to demolish any part of the
Object of the Lease and/or any of the fixtures therein and not to permit any
such modifications and/or repairs and/or additions and/or demolitions to be
made, without obtaining the Lessor's consent in writing and in advance.




The Lessor shall only withhold its consent for the performance of modifications
on reasonable grounds.











--------------------------------------------------------------------------------




- 19 -










7.6

It is expressly agreed that signposting and advertisements shall only be made in
coordination with the Lessor (including the architect of the building wherein
the Object of the Lease is situated) and solely with its consent in writing.
 The Lessor shall only withhold its consent for the performance of modifications
on reasonable grounds.




7.7

If the Lessor has agreed to the Lessee's request to make modifications and/or
additions in the Object of the Lease (including modifications within the
framework of the Adjustment Works), the Lessee shall be obliged, following the
expiry of the Term of the Tenancy, to restore the Object of the Lease to the
same condition as it was in before the execution of the modifications, or to
leave them in place, in accordance with the decision and notification of the
Lessor. If the Lessor has given notice of its consent that the modifications may
remain in the Object of the Lease as aforesaid, the Lessee shall not be entitled
to remove them from the Object of the Lease and/or to restore the modifications
or any part thereof, with regard to which the Lessor has demanded that they
remain in the Object of the Lease, and/or to make any alteration whatsoever
therein, and upon expiry of the Term of the Tenancy such shall pass to the
possession and ownership of the Lessor, without the Lessee being able to demand
and/or obtain any compensation or payment therefor.




It is agreed that with regard to this section and with regard to Section 14.1
below "modifications and/or additions in the Object of the Lease" shall refer
solely to the following modifications: modifications in the walls and ceilings
of the Object of the Lease, the assembly of standard doors in the Object of the
Lease, the erection of plaster or concrete partitions in the Object of the
Lease, as well as modifications in the electricity wiring system in the Object
of the Lease and in the electricity switches in the Object of the Lease.




7.8

The Lessor and each of its directors shall be entitled to enter the Object of
the Lease after prior arrangement and at any acceptable time in order to inspect
the condition of the Object of the Lease and also for the purpose of performing
repairs, works, technical or other arrangements for the Object of the Lease; the
aforesaid does not impose any liability whatsoever on the Lessor to perform any
of the acts mentioned in this Lease.




7.9

The Lessee shall comply with all the reasonable instructions of the Lessor and
the instructions of any other competent authority connected to the fire
extinguishing, fire prevention, civil guard and safety arrangements and
procedures.




8.

ASSIGNMENT OF RIGHTS




8.1

The Lessee undertakes to use the Object of the Lease solely and exclusively by
itself or with its employees and the Lessee shall be prohibited from permitting











--------------------------------------------------------------------------------




- 20 -







another party or other parties from using the Object of the Lease or any part
thereof for or without consideration, directly or indirectly.




8.2

The Lessee undertakes not to transfer and/or assign and/or endorse and/or pledge
and/or charge in any manner whatsoever this Lease and/or any right thereunder to
another party or other parties or to sub-let the Object of the Lease or any part
thereof, or to deliver the possession or use therein, or any part thereof, to
another party or other parties for or without consideration, in any manner
whatsoever, other than with the consent of the Lessor in advance and in writing.
Any transfer and/or assignment and/or endorsement and/or pledge and/or charge
which the Lessee may make contrary to the aforesaid, shall be null and void ab
initio and without any validity whatsoever. The Lessor shall only refuse to
grant its consent as aforesaid on reasonable grounds.




8.3

Notwithstanding the aforesaid, the Lessee shall be entitled to share the use of
the Object of the Lease hereunder with, or to sub-let parts of the Object of the
Lease to a parent company, subsidiary, or associated company of the Lessee, as
these terms are defined in the Companies Law, 5759, without any necessity of
obtaining the Lessor's consent provided that the Lessee remains liable for all
its obligations hereunder.




9.

BREACHES AND REMEDIES




9.1

The provisions of the Contracts (Remedies for Breach of Contractor) Law
5731–1970 and the provisions of the Contracts (General Part) Law 5733– 1973
shall apply to this Lease.




9.2

The parties agree that should any of the parties be in default by more than 14
days in respect of any of the payments whatsoever which it is obliged to effect
hereunder, the other party shall be entitled to interest at the rate equivalent
to  the maximum interest rate prevailing at such time at Bank Leumi Ltd. with
regard to unauthorized credit outside the normal credit framework, on sums in
respect of which such party is in arrears, in addition to and without derogating
from any other right vested in the other party hereunder and/or under any law.




9.3

In any event of the cancellation of the Lessee's rights hereunder, due to the
Lessee's [sic] fundamental breach thereof, the Lessor shall be entitled to any
additional remedy vested in it by law on account of the breach, including the
relief of compensation, an injunction and a mandatory order.




9.4

In any event of the cancellation of the Lessee's rights pursuant to this Lease,
due to the Lessee's [sic] breach thereof, the Lessor shall be entitled to any
additional remedy vested in it by law on account of the breach, including the
relief of compensation, an injunction and a mandatory order.














--------------------------------------------------------------------------------




- 21 -







Notwithstanding all the aforesaid herein and in addition thereto, in the event
of the Lessee's breach on account of which the Lessee is evicted from the Object
of the Lease before the expiration of the Term of the Tenancy, the Lessee shall
be obliged to pay the Lessor, for the period from the date of the vacation until
the expiration of the Term of the Tenancy, compensation at the rate equivalent
to double the Rent applicable prior to the termination of the tenancy subject to
the aforesaid in Section 3.1.4 and subject to the fact that if the Object of the
Lease is leased to an alternative lessee pursuant to and subject to the
provisions hereof, the Lessee shall only pay the difference in rent between the
amount prescribed in the Lease and the rent due to be collected from the
alternative lessee.




10.

LICENSING AND LICENSES




10.1

The Lessee hereby undertakes to obtain any license it requires and to arrange
for the business to be managed by it pursuant to any license required, pursuant
to any law, including from any municipal, government, local or other authority,
for the purpose of operating and managing the Lessee's business in the Object of
the Lease.




The Lessor shall co-operate and sign any document which may be required by the
Lessee for the purpose of obtaining a business license and which does not
contradict the conditions hereof (within no later than 14 days after the date it
is sent to the Lessor for signing).




10.2

The Lessee shall be obliged throughout the entire Term of the Tenancy to arrange
for the renewal of the licenses and approvals required for the purpose of
operating and managing its aforesaid business.




10.3

For the avoidance of doubt, subject to the aforesaid, the Lessor shall not be
responsible vis-à-vis the Lessee for obtaining licenses or approvals from any
authority whatsoever.




11.

INSURANCE




11.1

Without derogating from the Lessee's liability pursuant to any law and/or
pursuant to the contents of the Lease, the Lessee undertakes before the date of
receiving possession of the Object of the Lease, to take out and maintain
throughout the entire term of the Lease and the term of the extension thereof,
at its own expense, the insurances specified below ( which shall hereinafter be
called:  "the Lessee's Insurances") and the confirmations of the existence of
such the insurances is attached to the Lease as an inseparable part thereof and
on the conditions stated therein, with a duly authorized and reputable insurance
company:




11.1.1

Insurance for the building of the Object of the Lease including the contents of
the Object of the Lease including the equipment and











--------------------------------------------------------------------------------




- 22 -







inventory serving the Object of the Lease and which is situated outside it and
also any modification, improvement and addition to the Object of the Lease which
have been made and/or shall be made by the Lessee and/or on its behalf, based on
the full value thereof for the Lessee, against loss or damage due to standard
risks in extended fire insurance, including fire, smoke, lightning, explosion,
earthquake, riots, strikes, intentional damage, storm, hurricane, flood, liquids
and cracking damages, damage by vehicles, damage by aircraft, robbery, theft,
and burglaries. The insurance shall contain an express clause whereby the
insured waives the right of substitution vis-à-vis the Lessor, the management
company and the agents thereof and also vis-à-vis the other lessees and/or
tenants and/or owners in the commercial center building (whose insurances
contain a parallel clause regarding waiver of the right of substitution
vis-à-vis the Lessee) provided that the aforesaid concerning the waiver of the
right of substitution shall not apply in favor of a person who caused damage
intentionally.




11.1.2

Loss of productivity insurance for the Lessee following damage caused to the
Object of the Lease and/or the contents thereof on account of the risks
aforesaid in Section 11.1.1, throughout an indemnity period of at least 12
months.  The said insurance shall contain a waiver of the right of substitution
vis-à-vis the Lessor and/or the management company and/or the agents thereof
and/or vis-à-vis the other lessees and/or tenants and/or owners in the
commercial center building (whose insurances contain a parallel clause regarding
waiver of the right of substitution vis-à-vis the Lessee) provided that the
aforesaid regarding the waiver of the right of substitution shall not apply in
favor of a person who caused the damage intentionally.




Notwithstanding the aforesaid it is hereby agreed that the Lessee shall be
entitled to refrain from taking out the loss of productivity insurance mentioned
in this section, in whole or in part; however, the contents of Section 11.5
below with regard to the waiver of the right to make a claim, shall apply as if
the said insurance has been taken out in full.




11.1.3

Statutory third-party liability insurance insuring the Lessee's liability
against loss, personal injury and/or damage to the property of any person and/or
body whatsoever due to and/or in connection with the activity of the Lessee
and/or the agents thereof, with a liability limit of no less than the sum of
$5,000,000 per event accumulatively throughout the insurance term. The said
insurance shall not be subject to any restriction regarding liability arising
from – fire, explosion, commotion, lifting, loading and unloading machines,
defective sanitary installations, poisoning, anything injurious in food or
beverages, strikes and work stoppages as well as subrogation claims by the
National Insurance Institute. The insurance shall be extended to indemnify the











--------------------------------------------------------------------------------




- 23 -







Lessor and/or the management company in respect of their liability for the acts
and/or omissions of the Lessee, and in this regard the Lessor and the management
company shall be included as insured parties, subject to a cross-liability
clause whereby the insurance shall be deemed to have been made separately for
each of the insured parties.




11.1.4

Employers’ liability insurance in respect of the Lessee's liability vis-à-vis
all its employees, with a liability limit of no less than the sum of $5,000,000
per plaintiff and $5,000,000 per event accumulatively throughout the insurance
term. The said insurance shall not be subject to any restriction regarding
working hours, contractors, sub-contractors and their employees, works performed
at high or deep locations, baits and toxins or regarding the employment of
youth. The insurance shall be extended to indemnify the Lessor and/or the
management company, should any of them be deemed to be the employer of the
Lessee's employees.




11.2

The Lessee undertakes to renew the above insurances immediately upon the
expiration of the insurance term and to maintain same throughout the Term of the
Tenancy and any extension thereof.




11.3

The Lessee shall provide the Lessor, at least 7 days before the commencement of
the Term of the Tenancy, confirmation from its insurer regarding the execution
of the Lessee's Insurances in the form attached to the Lease as "Appendix J(1)"
and which constitutes an inseparable part thereof.




11.4

The Lessee's Insurances shall contain a condition whereby they rank first and
prior to the insurances of the Lessor and/or the management company and that the
insurer waives any demand or claim regarding joining the insurances of the
Lessor and/or the management company, in respect of any damage which is covered
by the Lessee's Insurances. In addition, the Lessee's Insurances shall contain a
term whereby they shall not be reduced or cancelled, without the Lessor being
given notice thereof by registered mail, at least 60 days in advance.




11.5

The Lessee declares that it shall not have any claim and/or demand and/or
lawsuit against the Lessor and/or the management company and/or the agents
thereof, as well as against other lessees and/or tenants and/or owners in the
commercial center in respect of any damage whatsoever for which it is entitled
to indemnity (or for which it would have been entitled to indemnity were it not
for the excess stated in the policy, a breach of the conditions of the policy or
under-insurance), under the insurances taken out pursuant to Sections 11.1.1 and
11.1.2 above, and it hereby releases the Lessor and/or the management company
and/or the agents thereof, as well as other lessees and/or tenants and/or owners
in the commercial center, from any liability for such damage and– with respect
to the other lessees and/or tenants and/or owners in the commercial center –
provided that their sale agreements and/or leases and/or management agreements
or any other lease











--------------------------------------------------------------------------------




- 24 -







granting them rights in the commercial center, shall contain a similar clause
regarding exemption from liability in favor of the Lessee. The aforesaid
regarding exemption from liability shall not apply in favor of a person who
caused damage intentionally.




11.6

The execution of the insurances by the Lessee and/or the Lessor and/or the
management company as aforesaid, shall not limit or detract in any manner
whatsoever from the Lessee's undertakings or from its liability pursuant to the
Lease and the appendices thereto and/or pursuant to any law, and shall not
exempt it from its liability to compensate any person in respect of any damage
which it or its property may incur, directly or indirectly, as a result of its
use of the Object of the Lease and/or in connection with the Lease. The Lessee
waives in advance any claim and/or demand vis-à-vis the Lessor and/or the
management company in connection with the execution of the insurances, including
expressly in connection with the nature thereof, the conditions thereof and the
liability limits required thereunder.




For the avoidance of doubt it is agreed that the liability limits required in
the Lessee's Insurances, should be regarded as the minimum requirement imposed
upon the Lessee and it must examine its exposure to liability and determine the
liability limits accordingly. The Lessee confirms and declares that it shall be
estopped from raising any claim or demand against the Lessor and/or the
management company and/or any agent thereof with respect to the aforementioned
minimum liability limits and/or any other claim concerning the amount and/or
scope of the insurance covers it has taken out.




11.7

If the Lessee has not taken out the insurances specified above, or any part
thereof, the Lessor shall be entitled, but not obliged, to take out the
insurances in its stead and to pay the insurer the premiums due in respect of
such insurances. The Lessee hereby undertakes to indemnify the Lessor for any
sum it has paid for taking out such insurances and for any auxiliary expense
plus linkage differentials and interest.




11.8

The Lessee undertakes to indemnify the Lessor and/or the management company in
respect of any damage which shall be incurred by any of them on account of the
breach of the conditions of the insurances it has taken out.




11.9

The Lessee's works for adjusting the Object of the Lease – the Lessee undertakes
that it shall take out and maintain contractor works insurance in respect of the
Adjustment Works in the Object of the Lease to be performed by it (if any),
pursuant to the confirmation of the existence of the Lessee's Works insurances
attached hereto as an inseparable part thereof and marked as "Appendix J(2)",
and on the conditions stated there. The Lessee shall deliver the aforementioned
confirmation after it has been signed by its insurers to the Lessor no less than
7 days prior to the date on which the performance of the works commences. The
aforesaid in Sections 11.4–8 shall also apply with regard to this insurance.











--------------------------------------------------------------------------------




- 25 -










11.10

The Lessor warrants and undertakes that it shall acquire an insurance policy for
contractor works, which shall be valid throughout the whole period of the
performance of the construction and/or adjustment works in the Object of the
Lease, and that the Lessee shall be included as an additional beneficiary under
the aforementioned policy.




12.

THE PARTIES' LIABILITY




12.1

The Lessor, its agents and any person acting in its name or on its behalf, shall
not be liable in any manner whatsoever with regard to any damage or injury which
is caused to the Lessee or its property.




It is hereby agreed and declared that any liability whatsoever of any kind
whatsoever shall apply to the Lessor towards the Lessee in respect of any damage
which is caused to the Object of the Lease, or to the contents thereof, or to
any third party – for any reason whatsoever, and whether or not the reason for
the damage or the malfunction is known, excluding any intentional tortious act
by the Lessor and/or any agent thereof, and for this purpose other lessees in
the building shall also be regarded as "an agent " of the Lessor.




12.2

The Lessor shall not bear any responsibility or liability whatsoever with regard
to any personal injury and/or loss and damage to property of any kind whatsoever
(direct or indirect), which shall be incurred by the Lessee and/or its employees
and/or workers and/or its agents and/or customers and/or visitors and/or guests
and/or any person who is in the Object of the Lease or in any other area
occupied by the Lessee with the permission of the Lessor and/or to any property
whatsoever of the Lessee, and the Lessee assumes full responsibility in respect
of any damage of this kind and undertakes to compensate and indemnify the Lessor
for any damages which the Lessor may pay under any peremptory judgment on
account of damage of this kind and for any reasonable legal expense which it
shall incur in connection with any such damage.




The Lessor's indemnity by the Lessee shall be conditional upon the Lessee having
been served notice in writing concerning the existence of proceedings  against
the Lessor and the Lessee having also been given the opportunity to defend
itself against the claims raised within the framework of such proceedings.




13.

GROUNDS FOR EVICTION




Without adversely affecting and/or derogating from any other provision in this
Lease, the Lessor shall be entitled to immediately terminate the contractual
relationship and the tenancy forming the subject matter hereof, and to demand
that the Lessee vacate the Object of the Lease immediately in any one of the
following events:














--------------------------------------------------------------------------------




- 26 -







13.1

Where the Lessee is in arrears of more than 30 days in the payment of any sum
whatsoever which is due to the Lessor pursuant to the provisions hereof, and
pursuant to any law and such breach has not been rectified within 30 days of the
date of receiving a warning in writing from the Lessor.




13.2

Where a receiver (temporary or permanent) or a receiver and administrator
(temporary or permanent) or a liquidator (temporary or permanent) is appointed
over the business and/or property of the Lessee or any part thereof and such
appointment is not cancelled within 90 days.




13.3

Where the Lessee adopts a resolution for liquidation or where a liquidation
order is issued against it and such order is not cancelled within 90 days, or
where the Lessee makes a compromise and/or settlement (as such terms are defined
in the Companies Ordinance) with its creditors or any of its creditors.




13.4

Where a temporary attachment or a final attachment is imposed upon all the
Lessee's assets and such attachment is not cancelled within 90 days.




13.5

Where the Lessee breaches the provisions of Section 8 above and grants another
party the right of use or any other right whatsoever in the Object of the Lease,
or in any part thereof and such breach is not rectified within 30 days of the
date the Lessor has sent a warning letter by registered mail.




It is hereby clarified that the termination of the contractual relationship and
the Lessee's eviction under the aforesaid circumstances, shall not cause the
lapse of and shall not derogate from the Lessee's duty to fulfill all its
financial obligations hereunder throughout the entire Term of the Tenancy.




14.

VACATION OF THE OBJECT OF THE LEASE




14.1

Upon the expiration of the Term of the Tenancy and/or upon the Lessee's
unilateral termination of the tenancy and/or upon the due cancellation hereof
for any reason whatsoever, the Lessee undertakes to vacate the Object of the
Lease and to deliver possession thereof to the Lessor whereby the Object of the
Lease shall be free of any person and chattel belonging to the Lessee, clean and
in good order, and in the same condition as it was when the Lessee received it
from the Lessor subject to reasonable wear and tear and in accordance with the
aforesaid in Section 7.7.




In the event that the Lessor demands, as aforesaid in Section 7.7, that the
modifications and/or additions in the Object of the Lease, which the Lessee has
installed in the Object of the Lease, if any, be left in the Object of the
Lease, then such modifications and/or additions in the Object of the Lease (as
defined in Section 7.7 above), even if such were installed and added to the
Object of the Lease by the Lessee and at its own expense, shall be left in the
Object of the Lease by the Lessee.











--------------------------------------------------------------------------------




- 27 -










14.2

If the Lessee has not vacated the Object of the Lease on the due date, then in
addition to the Lessor's right to sue for vacation of the Object of the Lease,
and in addition to any other right which the Lessor may have pursuant to this
Lease, or pursuant to any law, and without derogating from any relief or right
vested in the Lessor as aforesaid, the Lessee shall pay the Lessor on account of
the period from the date on which it should have vacated the Object of the Lease
until the date on which it does vacate the Object of the Lease, a sum equivalent
to twice the Rent, with the addition of interest on arrears pursuant to Section
9.2 above, and Value Added Tax, calculated on a daily basis, from the date the
obligation to pay arises pending full payment in practice to the Lessor, which
would have been paid hereunder if the tenancy had been extended on the
conditions hereof. The aforementioned payment has been prescribed and agreed
upon as appropriate usage fees and/or liquidated damages, which the parties have
carefully appraised in advance.




14.3

It is hereby expressly stipulated and agreed by the parties that the aforesaid
in this section shall not grant the Lessee the right to continue to occupy the
Object of the Lease (against payment of the liquidated damages) and/or
constitute a waiver on the part of the Lessor of any of its rights and/or to
derogate from the Lessor's right to obtain any other remedy and relief,
including, but without derogating from the generality of the aforesaid, the
vacation or eviction of the Lessee and [sic] the Object of the Lease.




15.

CHARGE OR PLEDGE BY THE LESSOR




15.1

The Lessor may pledge and/or charge this Lease wholly or partly, assign its
rights thereunder to other parties, transfer it wholly or partly in any manner
as the Lessor may deem fit from time to time, either for the purpose of
obtaining financing or for any other purpose, at the Lessor's sole discretion,
and without derogating from the Lessee's rights hereunder.




15.2

The Lessor shall be entitled to assign its rights in the Object of the Lease,
wholly or partly, to transfer partial or full ownership, at its absolute and
sole discretion, without being required to obtain the Lessee's consent, and the
Lessee accepts in advance and expressly any such act which may be performed by
the Lessor, without reservation, and the Lessee shall have no allegation or
claim or demand of any kind whatsoever against the Lessor or the agents thereof
subject to the fact that the Lessee's rights hereunder are not affected, and
subject to the fact that the transferee assumes the Lessor's undertakings
hereunder, and that it shall have the ability and means to fulfill its said
undertakings.




16.

GUARANTEES – SURETIES




16.1

In order to secure the fulfillment of the Lessee's undertakings hereunder on the
occasion of the signature of the Lease the Lessee shall deposit with the Lessor
an











--------------------------------------------------------------------------------




- 28 -







autonomous bank guarantee, payable upon demand, linked to the Consumer Price
Index, pursuant to the particulars hereof, or a deposit, in the sum equivalent
to six (6) months of the tenancy, at the Lessee's option (hereinafter:  "the
Guarantee" or "the Deposit").




Shortly prior to the date of commencement of the payment of the addition to the
Basic Rent, as specified in Section 5.7.7 above, the Lessee shall replace and/or
supplement the sum of the guarantee and/or the deposit in accordance with the
full sum of the Rent.




16.2

It is hereby expressly agreed and declared between the parties that the
conferral of the guarantee or the deposit for the fulfillment of the conditions
hereof shall not constitute any waiver on the part of the Lessor of its right to
other reliefs against the Lessee, whether such reliefs are specified in the main
part of the Lease or whether they are available to the Lessor by virtue of any
law in existence at the time of the signature of the Lease or which may be in
existence in Israel on the date of the breach.




The Lessor shall deliver a notice in writing 14 days in advance regarding its
intention to realize the guarantee or the deposit.




16.3

The forfeiture of the guarantee or the deposit shall not affect the Lessor's
right to sue for and obtain any other relief against the Lessee.




16.4

Upon expiration of the Term of the Tenancy and on the date of the return of the
Object of the Lease to the Lessor the Lessee shall be obliged to provide the
Lessor with confirmations in accordance with its demand in writing, that all the
payments and the fees which were imposed on it, have been paid by it, until the
date of the return of the Object of the Lease and/or with respect to such
period, and against the provision of the confirmations and the fulfillment of
the other undertakings of the Lessee hereunder, the guarantees and/or the
deposits shall be returned to the Lessee.




17.

OPTIONS




17.1

It is hereby agreed that the Lessee shall be granted three additional options to
rent the Object of the Lease as well as the object of the lease forming the
subject matter of the First Lease for 5 years at a time.




17.1.1

All the terms hereof shall apply to each of the option periods, mutatis
mutandis, excluding the option period going beyond the terms of this Section 17
and subject to the provisions below.




17.1.2

The option period shall be realized automatically, unless the Lessee has given
the Lessor notice in writing and by registered mail, no later than 90 days prior
to the termination of the first Term of the Tenancy and/or











--------------------------------------------------------------------------------




- 29 -







the relevant option period, as the case may be, that it does not wish to realize
the relevant option period.




17.1.3

The Rent in respect of each of the months of the tenancy during the first option
period shall be 10% higher in real terms than the Basic Rent (in respect of the
Object of the Lease) and concerning the Additional Area – the Rent shall be 10%
higher in real terms than the rent in respect of the Additional Area and
concerning the object of the lease forming the subject matter of the First Lease
- the rent shall be 10% higher in real terms than the rent in respect of the
object of the lease forming the subject matter of the First Lease.




The rent with respect to the second option period shall be 10% higher in real
terms than the rent fixed with respect to the first option period.




The rent with respect to the third option period shall be 10% higher in real
terms than the rent fixed with respect to the second option period.




17.1.4

For the avoidance of doubt it is hereby clarified that the addition specified in
Section 17.1.3 shall not apply to the rent supplement specified in Section
5.7.7.




17.2

The parties agree that if the Lessor wishes to let areas on the floor situated
on level +9.00 (wholly or partly, hereinafter: "the Areas on Level +9.00"),
and/or to conducts negotiations for the rental of such areas, the Lessee shall
have the right of first refusal with respect to such areas, so that said areas
shall not be leased to a third party unless the Lessee has first been given
notice in writing that the Lessor wishes to let said areas to a third party. The
main points of the agreements reached with the third party (hereinafter:  "the
Main Points of the Agreements") shall be attached to the Lessor's notice.




The Lessee shall be entitled to notify the Lessor within 14 days of the date of
receiving the notice in writing of its wish to rent such Areas on Level +9.00,
and in such instance the areas shall be let to the Lessee in accordance with the
terms of the Main Points of the Agreements.




If the Lessee has not exercised its right on the aforementioned date, then the
Lessor shall be entitled to let the said areas to the aforementioned third party
in accordance with the Main Points of the Agreements which were attached to its
notice as aforesaid, on condition that it has done so within 60 additional days.




It has been agreed that the period of the right of first refusal, as specified
above, shall run for two years from the date of the signing hereof
 (hereinbefore and hereinafter:  "the Period of the Right of Refusal").














--------------------------------------------------------------------------------




- 30 -







17.3

Without derogating from the aforesaid in Section 17.2, the parties agree that if
the Lessor wishes to let to a third party the other vacant areas in Building No.
2, or the Areas on Level +9.00 after the Period of the Right of Refusal (wholly
or partly), and/or shall conduct negotiations for the letting such areas, the
Lessor shall give the Lessee notice thereof in writing, in order to permit the
Lessee to conduct negotiations with it for the tenancy of the said areas.




17.4

If the Lessor prepares and/or designates the area on the basement floor of
Building No. 2 (level -3 81), wholly or partly, for parking spaces, the Lessee
shall have the right of priority to rent a number of Parking Spaces (which shall
be determined in accordance with the proportionate share of the Object of the
Lease and the Attached Areas compared to the whole area of the building), for a
consideration to be determined between the parties, and which shall not be less
than the sum which any other part in the building pays, insofar as there is such
a lessee. The sketch of the basement floor is attached hereto and marked as
"Appendix K'".




18.

GENERAL




18.1

The parties agree that the Lessee shall be granted permission to erect systems
installations (air conditioning, generator, gas canisters etc.) on the roof of
the building, on the area on the roof of the building, which shall be allocated
by the Lessor and with the Lessee's consent, whose size shall be determined in
accordance with the proportionate share of the Object of the Lease and the
Attached Areas compared to the whole area of Building No. 2, and which until the
Date of Delivery of Possession shall be marked in the color _______ in the
sketch attached as "Appendix L" to the Lease, and also to pass within the area
of the building or outside it (by arrangement with the architect of the
building) the connections between such installations and the Object of the Lease
–without any additional charge.




It is hereby clarified and agreed that should any approvals whatsoever be
required from the authorities for the purpose of erecting the installations on
the roof and/or the transfer of the connections as aforesaid, such approvals
shall be obtained at the Lessee’s responsibility and at its own expense. The
Lessor undertakes to co-operate with the Lessee and to sign any document which
may be required for this purpose.




18.2

The Lessor undertakes that it shall not let and/or sell and/or take steps to let
or sell the areas on the floor located on Level +9.00 in Building No. 2 before
all the other areas on the floors located on higher levels have been let or
sold.




18.3

Any stay and/or wait and/or lack of response, a lack of operation or a failure
to take measures on the part of any of the parties, shall not be construed in
any manner whatsoever as a waiver on its part of its rights hereunder vis-à-vis
any











--------------------------------------------------------------------------------




- 31 -







continuing or additional breach by the other party, unless it has waived any of
its rights expressly and in writing.




18.4

All the payments which the Lessee is obliged to effect hereunder, shall be paid
by the Lessee to the Lessor by bank transfer to the bank account specified in
Section 4.9 above.




18.5

The addresses of the parties for the purposes of the Lease shall be the ones
appearing in the preamble to the Lease. If the parties and/or any of them change
their address they shall notify the other party in writing of the new address in
Israel and such address shall henceforth serve as the address of such party for
the purposes of the Lease.




18.6

Any notice which is sent by one party to the other pursuant to the Lease shall
be sent by registered mail or shall be delivered in person, [and] shall be
deemed to have been delivered within a time during which such notice could
reasonably have been expected to have reached the addressee.




18.7

The terms hereof reflect the stipulations between the parties in full and cancel
any prior contractual engagements, assurances, representations and undertakings
which were made between the parties prior to the signing hereof. Any amendment
to the Lease and any addition thereto, if any, must be effected in writing, and
signed by all the parties.







IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HAND

IN THE PLACE AND ON THE DATE MENTIONED FIRST ABOVE:







         /s/ Yael Miller

/s/ David Aviezer

        /s/ Menachem Rosenblat

/s/ Zeev Bronfeld

/s/ Yossi Maimon

_____________________

_____________________

The Lessor

The Lessee




Stamp: Angel Science Parks (99) Ltd.

Stamp: Protalix Ltd.

              Private Company 511903288









